OPINION — AG — THE BASIS FOR DETERMINING WHETHER A RETIRED MEMBER OF ANY OF THE UNIFORM ARMED SERVICES (MILITARY SERVICES) IS AN "ELIGIBLE EMPLOYEE" WITHIN THE OKLAHOMA PUBLIC EMPLOYEE RETIREMENT SYSTEM I THE STATUS OF SUCH PERSON AT THE TIME OF RETIREMENT. THAT IS, IF HE RETIRES FROM A REGULAR COMPONENT, AS HEREINABOVE DEFINED, HE IS INELIGIBLE. ON THE OTHER HAND, IF AT THE TIME OF RETIREMENT THE PERSON IS A NON CAREER, NON FULL TIME AND NON PROFESSIONAL SOLDIER OR IN A RESERVE COMPONENT, HE IS AN ELIGIBLE EMPLOYEE UNLESS OTHERWISE DISQUALIFIED. CITE: 74 O.S. 1965 Supp., 902 [74-902](15) (DONALD TIMBERLAKE)